               Case 9:19-bk-01947-FMD           Doc 265      Filed 12/05/19       Page 1 of 2



                                           ORDERED.


         Dated: December 04, 2019




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION
                                    www.flmb.uscourts.gov

In re:

JUST ONE MORE RESTAURANT CORP.,                            Case No. 9:19-bk-1947-FMD
and JUST ONE MORE HOLDING CORP.,1                          (Jointly Administered with
                                                           Case No. 9:19-bk-1948-FMD)
      Debtors.                                             Chapter 11 Cases
____________________________________/

                           ORDER DENYING MOTION TO DISMISS

            THESE CASES came before the Court on Monday, December 2, 2019 at 3:00 p.m. (the

“Hearing”) in Tampa, Florida, on the Motion to Dismiss (Doc. 243 – the “Motion”) filed on

November 12, 2019 by Gary Ganzi and Claire Breen, individually and as Attorneys-in-Fact for

the Estate of Charles Cook and Hoguet Newman Regal & Kenney LLP (together, the

“Movants”), the Debtors’ Response to the Motion (Doc. 259 – the “Debtors’ Objection”) filed on

November 26, 2019, and the Movants’ Corrective Reply to the Debtors’ Objection (Doc. 262 –

the “Reply”) (which superseded the original reply filed at Doc. 260) filed on November 29,

2019.

1
    The last four digits of each Debtor’s federal tax identification number are Just One More Restaurant Corp.
    (5070) and Just One More Holding Corp. (6081). The address of the Debtors is 8955 Fontana Del Sol Way, 2nd
    Floor, Naples, FL 34109.

9448633-4
                 Case 9:19-bk-01947-FMD       Doc 265     Filed 12/05/19     Page 2 of 2



            The Court has jurisdiction over the matters raised in the Motion and the relief requested

therein pursuant to 28 U.S.C. §§ 157 and 1334(b). The consideration of the Motion and the

relief requested therein is a core proceeding pursuant to 28 U.S.C. § 157(b).              The Court

previously determined that venue of these cases is proper before this Court pursuant to 28 U.S.C.

§§ 1408 and 1409. Due and proper notice of the Motion and the Hearing have been given and

such notice was adequate, and no other or further notice need be provided.

            The Court, having reviewed the Motion, the Debtors’ Objection, the Reply, and the

Hearing having been held, and for the reasons stated on the record at the Hearing, all of which

are incorporated herein; and after due deliberation and sufficient cause appearing therefor, it is

            ORDERED that:

            1.     The Motion is DENIED.

            2.     The Debtors’ Objection is SUSTAINED.



(Christopher Andrew Jarvinen, Esq. is directed to serve a copy of this order on interested parties
who are non-CM/ECF users and to file a proof of service within three days of entry of the order.)




9448633-4                                           2
